Exhibit 10.2

 

PROMISSORY NOTE

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

$25,000.00

 

Atlanta, Georgia

Maturity Date: November 18, 2005

 

FOR VALUE RECEIVED, I2 TELECOM INTERNATIONAL, INC., a Washington corporation
(“Maker”), hereby promises to pay to the order of ANGELA RANZINI (“Payee”),
having her principal residence at 21 Williamsburg Court, Skillman, NJ 08538 (or
to such other person and/or at such other address as Payee may designate in
writing to Maker), the principal amount of Tweny-Five Thousand and no/100
Dollars ($25,000.00) in such coin or currency of the United States as at the
time of payment shall be legal tender for the payment of public and private
debts. Concurrently with the issuance of this promissory note (this “Note”),
Maker (i) issued to Payee that certain Warrant dated of even date herewith to
purchase 62,500 shares of Maker’s common stock, no par value per share; and
(ii) entered into that certain Registration Rights Agreement dated of even date
herewith between Maker and Payee.

 

From and after the date hereof, interest shall accrue on the outstanding
principal amount hereof at a rate of eight percent (8%) per annum, which
interest shall be computed on the daily outstanding principal amount hereunder
on a 365-day year interest basis.

 

The entire principal amount hereof, together with all accrued and unpaid
interest and all other amounts outstanding hereunder (the “Outstanding Amount”),
shall be due and payable in full upon the date that is ninety (90) days after
the date hereof (the “Maturity Date”).

 

If any payment required under this Note becomes due and payable on a Saturday,
Sunday or public holiday under the laws of the State of Georgia, such payment
date shall be extended to the next business day.

 

Maker at any time or from time to time may prepay all or any portion of the
outstanding principal amount of this Note (together with accrued interest
thereon through the date of such prepayment) without penalty or premium. All
payments received hereunder shall be applied first to unpaid interest and then
to the principal amount outstanding.

 

The occurrence and continuation of any one of the following events (“Event of
Default”) shall constitute a default hereunder: (i) Maker shall fail to make due
and punctual



--------------------------------------------------------------------------------

payment of principal of or interest on this Note, and Maker fails to cure such
violation within ten (10) days after notice thereof from Payee; (ii) Maker
violates any covenant in this Note (other than payment when due of any principal
of or interest on this Note), and Maker fails to cure such violation within
thirty (30) days after notice thereof from Payee; or (iii) Maker makes an
assignment for the benefit of creditors, files a petition in bankruptcy, is
adjudicated insolvent or bankrupt, petitions a court for the appointment of any
receiver or trustee for it or any substantial part of its property, commences
any proceeding relating to Maker under any arrangement or debt readjustment law
or statute of any jurisdiction whether now or hereafter in effect or there is
commenced against Maker any such proceeding which remains undismissed for one
hundred twenty (120) days, or Maker by any act indicates consent to, approval of
or acquiescence in, any such proceeding or the appointment of any receiver or
trustee for it or any substantial part of its property, or suffers any such
receivership or trusteeship to continue undischarged for one hundred twenty
(120) days.

 

If an Event of Default occurs and is continuing, then, at the option of Payee,
the Outstanding Amount shall, upon written notice from Payee to Maker, become
immediately due and payable. The rights, remedies, powers and privileges
provided for herein are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

No waiver by Payee of any default shall be effective unless in writing, nor
shall it operate as a waiver of any other default or of the same default on a
future occasion. No delay or omission by Payee in exercising any of its rights,
remedies, powers and privileges hereunder or at law and no course of dealing
between Payee and Maker or any other person shall be deemed a waiver by Payee of
any of such rights, remedies, powers and privileges even if such delay or
omission is continuous or repeated, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise
thereof by Payee or the exercise of any other right, remedy, power or privilege
by Payee.

 

Maker hereby waives presentment, demand, protest and notice of any kind
(including notice of presentment, demand, protest, dishonor and nonpayment).

 

If this Note is placed in the hands of any attorney for collection, or if
collected by suit or through any bankruptcy or other legal proceedings, Maker
hereby agrees to pay all reasonable expenses incurred by the holder of this
Note, including reasonable attorneys’ fees, all of which shall become a part of
the principal hereof.

 

Each provision of this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

 

This Note shall be binding upon Maker and its successors and assigns and shall
inure to the benefit of Payee, his legal representatives, successors and
assigns.

 

2



--------------------------------------------------------------------------------

This Note in all respects shall be governed by and construed and enforced in
accordance with the laws of the State of Georgia, without giving effect to
principles of conflicts of laws. This Note may not be changed orally, but only
by an instrument in writing executed by the parties hereto.

 

TIME IS OF THE ESSENCE of this Note.

 

[Signature on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its duly authorized officer as of the 18th day of November, 2005.

 

I2 TELECOM INTERNATIONAL, INC., Maker

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Paul R. Arena

Title:

 

Chief Executive Officer

Address:

 

1200 Abernathy Road

   

Suite 1800

   

Atlanta, Georgia 30328

 

4